PER CURIAM.
This is an appeal from a decree dismissing a bill charging infringement *1023of two patents — Robeson, No. 833,634, and Robeson, No. 3,069,029 — owned by the appellant. 293 F. 70. A mature consideration of the record, the briefs, and the thoughts advanced at the oral argument has convinced us that in the decree appealed .from, there is no error. The full and careful analysis and treatment of the issues of the ease by the court below, with those opinion we are also in accord, makes unprofitable and unnecessary a comprehensive restatement or rediseussion of the case by this court. The decree must be affirmed.